Title: To James Madison from John Armstrong, 20 October 1804
From: Armstrong, John
To: Madison, James


Dear Sir,
Nantes 20 October 1804.
I wrote a few lines to you on the 14th. instant by the Jane (a small vessel bound to Boston) barely announcing My arrival at this place and enclosing a few public papers and a copy of the new civil code of France. Of this work their jurists speak highly, whatever they may think. Wishing to come at the character of Gen. T., which has been much a subject of Conversation here, and which cannot be wholly uninteresting to you, I put the following questions to a very respectable and well informed man who has known him long and intimately, and who disclaimed everything like personal ill:will towards him. His answers were readily given and follow the questions.


To what political Sect was General T. Attached during the Revolution?
To the Jacobin party in its worst forms.



How is he affected towards the present government?
Apparently much devoted to the Emperor but in this devotion is supposed to dissemble.


What are his habits in private life?
Very profligate.


What his temper in the discharge of public duties?
Bad.


Is he reputed to be a man of talents and cultivation?
Neither.


What has been the theatre of his public services and What their character?
The Vendee principally, most atrocious.


Is he supposed to have the confidence of Government or has he been put out of it’s way by a foreign mission?
The last is generally believed.


What sentiment did he profess in this country towards the U. S. & their Govt.?
Sentiments the most friendly & respectful to both.


My stay here has been longer than I either wished or expected, but became unavoidable from the difficulty, at this moment, of procuring carriages & horses. The Coronation, which engrosses everything, had preoccupied them ’till the 27th., and to get on at all, I have this morning been obliged to give a most exorbitant price for a most incommodious vehicle. In this I set out, with a part of my family, to:morrow, leaving the other to follow as they can by mail:carts & Diligences. With Sentiments of the most profound respect, I am yr. Most Obt. Servt.
John Armstrong
